Filed 11/22/21 P. v. Medina CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B310334

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. KA124873)
           v.

 PAUL MEDINA, JR.,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Bruce F. Marrs, Judge. Affirmed.
      Kathleen Caverly and Olivia Meme, under appointment by
the Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Chung L. Mar, Deputy
Attorneys General, for Plaintiff and Respondent.
                            ____________________________
      Defendant Paul Medina also known as Paul Medina, Jr.
appeals from a judgment of conviction. He argues the trial court
erred in allowing witnesses to testify against him while wearing
masks that covered their noses and mouths. Defendant
recognizes that “mitigating concerns about the COVID-19
pandemic [are] indisputably an important public policy interest,”
but nevertheless contends that the masks violated his
constitutional right to confront these witnesses.
      We need not address the constitutional issue because even
if arguendo requiring the witnesses to wear masks was error, the
error was harmless beyond a reasonable doubt. The evidence
against defendant at trial was overwhelming. An eyewitness
observed defendant enter and leave a storage facility; catalytic
converters were stolen from vehicles in that facility; and a short
time after the theft, police officers caught defendant with the
catalytic converters,1 a saw used to cut the catalytic converters
off vehicles, and a hydraulic press used to access those catalytic
converters. There was also a video of defendant and his
confederate entering and leaving the storage facility. Defendant
presented no evidence at trial and there was no conflicting
evidence regarding the theft. Under these circumstances, any
error in allowing witnesses to testify while wearing masks over
their noses and mouths was harmless beyond a reasonable doubt.
Accordingly, we affirm defendant’s judgment of conviction.




      1 A catalytic converter part of a vehicle’s exhaust system
that helps reduce emissions.




                                   2
      FACTUAL AND PROCEDURAL BACKGROUND
      The People charged defendant with one count of grand
theft. The People alleged that defendant suffered a prior robbery
conviction within the meaning of the “Three Strikes” law. A jury
convicted defendant of grand theft. In addition to sentencing him
for grand theft, the trial court sentenced defendant for the prior
robbery conviction after defendant violated probation for that
conviction.

1.    Prior robbery plea and probation violation
     In 2019, defendant pleaded no contest to one count of
robbery committed on April 29, 2019. The court suspended
sentence and placed defendant on formal probation.
     At a concurrent probation revocation hearing on the
robbery conviction and preliminary hearing on the grand theft
charge, the trial court determined defendant violated his
probation and revoked the probation. The court postponed
sentencing defendant for the robbery until after his trial on the
grand theft charge.

2.    Grand theft

      a.    Evidence at trial
      On June 24, 2020, defendant was the passenger in a silver
BMW SUV. The BMW’s driver parked near a storage facility
called Rest Your Case. Rest Your Case stored vehicles on the
property. The business was surrounded by a wall and fence.
Defendant did not have authority to enter the storage facility or
remove any parts from the vehicles.
      Jesse B., who lived near the storage facility, observed
defendant and his confederate jump over the fence at the storage




                                    3
facility. The confederate was carrying a green backpack.
Jesse B. called the police. Jesse B. could not see defendant while
defendant was inside the storage facility. Jesse B., however,
observed defendant and his confederate leave the storage facility
and return to the BMW SUV, carrying the green backpack and a
cardboard box. The green backpack appeared to have items in it
that were not in the backpack when Jesse B. initially observed
the two men. Jesse B. called the police department a second
time. Jesse B. identified defendant in a show-up the night of the
incident. The field show-up involved officers asking Jesse B. if
defendant was the person Jesse B. saw committing the crime.
Jesse B. could not identify defendant at trial.
       A surveillance video played for the jury showed two persons
jumping over the fence to enter and leave the storage facility.
The two persons were carrying several items when they left the
storage facility and one assisted the other in lifting the items over
the wall at the perimeter of the property. Pictures admitted into
evidence showed a green backpack containing three catalytic
converters and the position of the green backpack in the BMW
SUV in which defendant was a passenger.
       Lieutenant Thomas Avila observed the BMW SUV while
defendant and his confederate were inside the storage facility.
Lieutenant Avila observed two males enter the BMW. Avila
identified defendant as one of the men. Defendant’s confederate
placed a green backpack in the back of the vehicle.
       Corporal Billy Johnson stopped the BMW after Avila
observed defendant and his confederate enter it. Inside the
BMW, defendant and his confederate had a saw, that was warm,
indicating recent usage. They also had three catalytic converters
inside a green backpack. Johnson found a hydraulic jack under




                                     4
the passenger floorboard. Johnson explained that a hydraulic
jack may be used to lift a vehicle so its underside can be easily
accessed. Johnson identified defendant as the passenger of the
silver BMW SUV.
       A search of the storage facility revealed that three catalytic
converters were missing. It was undisputed that the cost of the
three catalytic converters totaled over $3,000.
       At trial, no witness testified for the defense.

      b.      Verdict and sentence
      The jury found defendant guilty of one count of grand theft
for taking property exceeding $950. Defendant represented
himself at sentencing. The court sentenced defendant to eight
months in state prison for the grand theft consecutive to three
years for the robbery conviction. Defendant timely appealed from
the judgment.

                           DISCUSSION
       Trial occurred in October 2020, during a global pandemic.
At the beginning of trial, citing the Confrontation Clause,
defendant requested that all witnesses remove their masks while
testifying. The trial court denied defendant’s request. On
appeal, defendant argues this violated his constitutional right to
confront mask-wearing witnesses. Defendant argues that he
suffered prejudice because the prosecution’s case rested on
circumstantial evidence and the masks hindered the jurors’
ability to assess each witness’s credibility.
       “We review violations of the confrontation clause for
harmless error using the Chapman[2] standard. [Citation.]

      2    Chapman v. California (1967) 386 U.S. 18.




                                     5
‘A violation of the Sixth Amendment’s confrontation right
requires reversal of the judgment against a criminal defendant
unless the prosecution can show beyond a reasonable doubt that
the error did not contribute to the verdict obtained.’ [Citation.]
‘ “ ‘To say that an error did not contribute to the ensuing verdict
is . . . to find that error unimportant in relation to everything else
the jury considered on the issue in question, as revealed in the
record.’ ” ’ [Citation.]” (People v. Garcia (2020) 46 Cal.App.5th
123, 178–179.) Assuming without deciding that allowing the
witnesses to wear masks over their nose and mouths violated
defendant’s right to confrontation, this assumed error was
harmless beyond a reasonable doubt.
         Two men entered Rest Your Case (the storage facility),
without the owner’s consent and removed three catalytic
converters from vehicles stored there. Two eyewitnesses—
Jesse B. and Johnson—identified defendant as one of those men
and defendant presented no contrary evidence. Officers
apprehended defendant in a BMW shortly after the incident and
found a saw still warm indicating recent use, a hydraulic press,
and a green backpack containing three catalytic converters in the
BMW. The green backpack was the same one Jesse B. testified
he saw two men carry into the storage facility. A video played for
the jury showed two men jumping over the fence at the storage
facility, confirming Jesse B.’s testimony.3
         Defendant correctly points out that Corporal Johnson
testified his trainee did not write a detailed police report
describing the incident. Johnson would have “articulate[d] a


      3 The resolution of the video is not sufficiently clear to see
the faces of the two men who enter the storage facility.




                                     6
little bit more witness statements, victim statements. I
[Johnson] would probably be personally more detailed on the
evidence that was located.” Defendant points to no prejudice
stemming from the absence of a detailed police report. The fact
that the report could have been written better, standing alone,
does not demonstrate prejudice from the witnesses wearing
masks covering their noses and mouths. At trial, the police
report was not a substitute for witness statements because the
percipient witnesses and the owner of the storage facility
testified, the latter making clear that defendant lacked authority
to enter the facility. Also, as the Attorney General points out, the
jury did not have to resolve conflicting witness testimony because
there was none. For all these reasons, any purported
constitutional error in requiring all witnesses to wear masks over
their mouths and noses while testifying was harmless beyond a
reasonable doubt.

                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.


                                           BENDIX, J.
We concur:



      ROTHSCHILD, P. J.                    CRANDALL, J.*

      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    7